United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-3655
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                              Derek Michael Caquelin

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                        for the Western District of Arkansas
                                  ____________

                           Submitted: November 15, 2021
                               Filed: April 6, 2022
                                   [Unpublished]
                                  ____________

Before COLLOTON, GRASZ, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Derek Caquelin pled guilty to one count of possession of less than 50
kilograms of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(D). The district court 1 varied upward five months from the United States

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
Sentencing Guidelines range when sentencing Caquelin to 12 months of
imprisonment followed by two years of supervised release. Caquelin appeals his
sentence, arguing the district court imposed a substantively unreasonable sentence.
We conclude the appeal is moot. Caquelin was released from prison while this
appeal was pending and his appeal challenged only the length of his now-completed
prison term, so no additional relief may be granted. See Owen v. United States, 930
F.3d 989, 990 (8th Cir. 2019) (holding since the defendant “has been released from
prison, the court cannot grant any effectual remedy” in response to his sentencing
challenge). If Caquelin were to prevail on the merits of his appeal, the district court
would not have discretion to impose a shorter term of supervised release. See 21
U.S.C. § 841(b)(1)(D) (requiring minimum of two years supervised release). In any
event, Caquelin did not dispute any aspect of his supervised release term. See Owen,
930 F.3d at 990−91 (noting “an unexpired, unchallenged term of supervised release
does not sustain an actual controversy”).

      For these reasons, Caquelin’s appeal is dismissed as moot.
                      ______________________________




                                         -2-